Citation Nr: 0607597	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  04-31 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease of the lumbar spine with orthopedic 
manifestations.

2.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative disc disease of the lumbar spine 
with neurologic manifestations of the left lower extremity.

3.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative disc disease of the lumbar spine 
with neurologic manifestations of the right lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1951 to July 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina that continued the veteran's 
20 percent evaluation for degenerative disc disease L4-5.  
The veteran perfected a timely appeal of this determination 
to the Board.

In June 2004, the RO established service connection for 
degenerative disc disease of the lumbar spine with orthopedic 
manifestations, and also established service connection for 
degenerative disc disease of the lumbar spine with neurologic 
manifestations of the left lower extremity, and degenerative 
disc disease of the lumbar spine with neurologic 
manifestations of the right lower extremity, each evaluated 
as 10 percent disabling effective May 14, 2003.

In October 2005, the veteran, accompanied by his 
representative, testified at a hearing conducted before the 
undersigned Veterans Law Judge.  At the hearing, the record 
was held open for thirty days in order to allow the veteran 
time to submit additional evidence.  Additional evidence was 
submitted accompanied by a waiver of RO consideration.  This 
evidence will be considered by the Board in evaluating the 
veteran's claim.  

Since the veteran has appealed the initial disability rating 
assigned following the grant of service connection for his 
right and left lower extremities, the Board has framed these 
issues as shown on the title page.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claims must be remanded for further 
action.

In October 2005 argument before the Board, the veteran 
identified medical records related to his condition that have 
not been associated with this claims file.  These include 
records from the Durham North Carolina VA Medical Center 
dated since his last VA examination in January 2004.  This 
matter should therefore be remanded for further development 
in order to assist the veteran in obtaining these records.  
The veteran should also be afforded an opportunity to submit 
any recent medical records or opinions pertinent to his claim 
that have not already been associated with the veteran's 
claims file.  In this regard, the Board notes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered to be constructively 
in the possession of VA adjudicators during the consideration 
of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-
67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Pursuant to the VCAA, VA must obtain these outstanding VA and 
private records.  See 38 U.S.C.A. § 5103A(b-c) (West 2002); 
38 C.F.R. § 3.159(c) (2004).  

In the October 2005 hearing before the Board, the veteran 
indicated that his condition had worsened since he was last 
evaluated.  Specifically, the veteran noted that the pain is 
getting worse.  Upon remand therefore, the veteran should be 
afforded a contemporaneous and thorough VA examination in 
connection with his claim.  See Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 
43186 (1995).

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran 
and request that she identify all VA 
and non-VA health care providers, other 
than those already associated with the 
claims folder, that have treated him 
for low back problems since service.  
This should specifically include 
treatment records from the Durham, 
North Carolina, VA Medical Center dated 
since November 2003.  The aid of the 
veteran in securing these records, to 
include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are 
not available, or if the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

2.  After associating all outstanding 
records with the claims folder pursuant 
to the above-requested development, the 
RO should schedule the veteran for an 
appropriate VA examination to determine 
the nature, extent, frequency and 
severity of the veteran's orthopedic and 
neurologic impairment related to his 
service-connected low back and related 
lower extremity disabilities.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination, and the examiner should 
acknowledge such review in the 
examination report.  

The examiner should identify and express 
an opinion as to the severity of any 
orthopedic manifestations (including 
decreased range of motion and the 
presence or absence of muscle spasm, 
guarding or localized tenderness, and 
their effect upon gait and spinal 
contour) of the veteran's back 
disability.  The examiner should conduct 
all indicated tests and studies, to 
include X-rays and range of motion 
studies expressed in degrees and in 
relation to normal range of motion.  

In rendering this opinion, the examiner 
should fully describe any pain, weakened 
movement, excess fatigability, and 
incoordination present in the low back.  
To the extent possible, the examiner 
should express any functional loss in 
terms of additional degrees of limited 
motion.  The examiner should also 
specifically address whether there is 
muscle spasm on extreme forward bending; 
loss of lateral spine motion, unilateral, 
in a standing position; listing of the 
whole spine to the opposite side; 
positive Goldthwaite's sign; or abnormal 
mobility on forced motion.  And the 
examiner should express an opinion 
concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
examiner should so state.  

If possible, the examiner should state 
whether the back disability has been 
productive of any incapacitating 
episodes, which are defined as periods of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician or treatment by a physician, 
and if so, the frequency and duration of 
those episodes.  

With respect to any neurological 
impairment, the examiner should also 
identify all neurological symptoms of 
intervertebral disc syndrome, to include 
reflex changes, characteristic pain, and 
muscle spasm, and express an opinion as 
to their severity.  Any peripheral nerve 
or nerves involved, resulting from the 
service-connected back disorder should be 
identified and described.  Any functional 
impairment of the lower extremities due 
to the disc disease should be identified

The examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.  If the examiner is unable to 
provide the requested information with 
any degree of medical certainty, the 
examiner should clearly indicate that.  
      
3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again review this 
claim.  The RO should take into account 
the changes to the rating criteria for 
evaluating back disabilities that became 
effective on September 23, 2002, and 
September 26, 2003.  The RO must provide 
adequate reasons and bases for its 
determinations, addressing all issues and 
concerns that were noted in this REMAND.  

4.  The veteran must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




 
 
 
 


